DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. Applicant’s argument regarding Tuthill doesn’t teach “transistors are electrically isolated”, paragraph 3 page 10 of remarks, is not persuasive.  Tuthill teaches a common emitter configuration with both base and emitter are connected to ground.  All such configuration are electrically isolated to each other in the mirror circuit of Fig 3 of Tuthill since they are connected to common ground similar to applicant’s invention (instant specification Fig 1, 3). Furthermore, Arai teaches a common emitter configuration with base and collector connected together (Fig 1).  In addition, configuring transistors as a diode by connecting different electrodes are known to one skilled in the art (NPL Lin “Diode Operation of a Transistor in Functional Blocks”).     
Applicant’s argument (para 5 page 10) that the base of transistors M2 and M3 (Fig 3 of Arai) are electrically connected and hence does not teach electrically isolated from each other.  Examiner used Arai to show the plurality of transistors, configured as diode, connected to in series with the transistor M8 of voltage generation circuit to increase voltage (abstract).  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).

Based on new abstract, the objection to specification is withdrawn.
Based on amendment to claim 22, the objection to drawing is withdrawn.

Specification
The substitute specification/abstract filed 3/22/21 has been entered.


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 and 21-25 in the reply filed on 3/22/2021 is acknowledged.  The traversal is filed without any grounds.  This is not found persuasive because inventions are mutually exclusive.  MPEP 806.05 states that: "[r]elated inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention." Infringement is defined by 35 U.S.C. 271.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Newly amended claim 21 recites the limitation "”first and second diodes”" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tuthill (NPL “A Switched-Current, Switched-Capacitor Temperature Sensor in 0.6- m CMOS”) in view of Arai (2016/0187901).
Regarding claim 1, Tuthill teaches an integrated circuit comprising:
a (plurality of) first transistors each corresponding first diodes connected in series between a first node and another node (transistor is configured as diode by connecting both base and emitter to ground, Q2 Fig 3);
a (plurality of) second transistors each comprising corresponding second diodes connected in series between a second node and the other node (Q1 Fig 3);
a circuit coupled to the first and second nodes wherein the circuit is configured to generate an output voltage that depends on first and second voltages at the first and second nodes, respectively (operational amp Fig 3);
a first current source for generating a first current to be passed through the plurality of first diodes when the first current source is active (II Fig 3);
a second current source for generating a second current to be passed through the plurality of second diodes when the second current source is active (N(I1) Fig 3);
wherein the plurality of first and second diodes of the first and second transistors are configured in the integrated circuit to operate at a substantially equal temperature T (the diodes are in same environment, hence operate at a substantially equal temperature).
However, Tuthill does not teach plurality of first and second diodes.
Arai teaches plurality of first and second diodes (M2, M5, M3, M6 Fig 4).

With respect to claim 2, Tuthill teaches the first and second diodes are configured so that current density at p-n junction areas of the first diodes is different than the current density at p-n junction areas of the second diodes (Section II Integrated temperature sensors, page 1117 col right para 3).
Regarding claim 3, Tuthill teaches a differential amplifier comprising inputs coupled to the first and second nodes (Fig 3).
With respect to claim 4, Tuthill teaches bipolar junction transistor (BJT) with base and emitter connected to ground (Fig 3).
However, Tuthill does not teach of the plurality of first and second diodes is part of a respective bipolar junction transistor (BJT) with its base connected to its collector.
Arai teaches plurality of first and second diodes is part of a respective bipolar junction transistor (BJT) with its base connected to its collector (base is connected to drain M2, M5, M3, M6 Fig 4).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include multiple diode as taught Arai for increasing threshold voltages.
Regarding claim 5, Tuthill teaches the output voltage depends on the temperature T (abstract, Fig 3).
With respect to claim 6, Tuthill teaches the output voltage depends on a difference between the first and second voltages (equation: section II Integrated Temperature Sensors page 1117).
Regarding claim 21, Tuthil teaches an integrated circuit comprising:
a first circuit configured to generate a first current or a second current, wherein a magnitude of the first current is different from a magnitude of the second current (II, SI forms a first circuit Fig 3); series connected diodes coupled to receive the first current or the second current (SI, S2 Fig 3), wherein
the series connected diode are coupled between first and second nodes; a second circuit coupled to the first node (Q2, Q1 Fig 3);
wherein the second circuit is configured to sample a first voltage at the first node when the first current flows through the series connected diodes (N(I1), Q1 Fig 3);
wherein the second circuit is configured to sample a second voltage at the first node when the second current flows through the series connected diode (Fig 3);
wherein the second circuit is configured to calculate a temperature T of the series connected diodes based on p-n junction areas of the diodes (voltage VBE is based electrons and holes in the p-n junction areas of the transistor) and based on the sampled first voltage and the sampled second voltage (equation: section II Integrated Temperature Sensors page 1117).
However, Tuthil does not teach plurality of first and second diodes.
Arai teaches plurality of first and second diodes (M2, M5, M3, M6 Fig 4).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include multiple diode as taught Arai for increasing threshold voltages. Regarding second circuit, any of the subcomponents, current, diode, ADC, etc., can be re-arranged and labelled as second circuit.
With respect to claim 22, Tuthil teaches the second circuit comprises to convert the first and second sampled voltages into first and second digital values (Fig 1), respectively; wherein the second circuit comprises a memory for storing the first and second digital values (Registers Fig 1); wherein the second circuit comprises a device for calculating temperature T as a function of the first and second digital values (digital comparator: section I. Introduction).
Regarding claim 23, Tuthill teaches the second circuit comprise a sample and hold circuit Section II Integrated temperature sensors, page 1117 col right para 3); wherein the sample and hold circuit comprises a capacitor and a switch (Cl Fig 3), wherein the switch is coupled between the first node and the capacitor (SI Fig 3); wherein the switch closes and couples the capacitor to the first node only when the first current flows through the series coupled diodes (SI, 1 Fig 3).
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tuthill (NPL “A Switched-Current, Switched-Capacitor Temperature Sensor in 0.6- m CMOS”) in view of Arai (2016/0187901) as applied to claim 1, further in view of Vice et al. (2016/0056813 hereinafter Vice).
With respect to claims 24 and 25,  Although Tuthill does not teach p-n junction areas of the first and second diodes are substantially equal, Tuthill teaches transistors configured as diode (Fig 3 with base and emitter connected to ground) and having current density of a given emitter area (section II Integrated Temperature Sensors).  Furthermore, Tuthill teaches magnitude of the sampled first and second voltages are based on p-n junction areas of the diodes (voltage VBE is based electrons and holes in the p-n junction areas of the transistor; equation: section II Integrated Temperature Sensors page 1117).  
However, the combination does not teach p-n junction areas of the first and second diodes are substantially equal.
Vice teaches p-n junction areas of the first and second diodes are substantially equal [67],
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855